Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 08/22/2022 has been entered. Claims 15 and 17 are cancelled. Claims 1-14, 16 and 18-21 are currently pending in this application.
Applicant’s arguments, see Pages 7-9, filed 08/22/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1-9 have been withdrawn.
Applicant’s arguments, see Pages 9-11, filed 08/22/2022, with respect to the rejection(s) of claim(s) 10-12 under 35 U.S.C. 103 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.
Applicant’s arguments, see Pages 11-12, filed 08/22/2022, with respect to the rejection(s) of claim(s) 13-14 and 16 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant states "… the Examiner asserts that Levy (US 5351151) teaches "wherein a convergence angle of one of the plurality of back lenses corresponds to a collection angle of an associated one of the plurality of front lenses". Office Action, p. 14. In that regard, the Office points to FIGS. 1A and 7 of Levy. Although Levy mentions a pixel slant angle, a light source angle, a ray entry angle, and a ray exit angle, Levy fails to mention a "convergence angle" and/or a "collection angle"…". Examiner respectfully disagrees. Per MPEP 2125 I., drawings can be used as prior art. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Even the specification of Levy does not explicitly state the angles as the convergence angle and/or the collection angle, the Fig. 1 and 7A of Levy clearly shows that a convergence angle of one of the plurality of back lenses corresponds to a collection angle of an associated one of the plurality of front lenses. As shown in the Picture 1 below, Levy teaches the convergence angle of the of one of a plurality of back lenses (the lens 1 in Fig. 1A, which is corresponding to the left lens in Fig. 7A, Col. 8), which is corresponding to the convergence angle α of Fig. 2 of Korpel (US 3614310, Col. 6, Lines 50-56) and Picture 1 below; and Levy also teaches the collection angle of an associated one of the plurality of front lenses (the lens 2 in Fig. 1A, which is corresponding to the right lens in Fig. 7A, Col. 8), which is corresponding to the collection angle φ of Fig. 3 of Krantz (US 6646281, Col. 5, Lines 19-20). Therefore, as stated with details below, Ng (US 2018/0277032) in view of Balogh (US 2003/0156077) and Levy (US 5351151) teaches claims 13-14 and 16.

    PNG
    media_image1.png
    573
    747
    media_image1.png
    Greyscale
	
Picture 1, from Fig. 2 of Korpel (US 3614310), Fig. 3 of Krantz (US 6646281), and Fig. 1 and 7A of Levy (US 5351151)
Applicant’s arguments, see Pages 12-14, filed 08/22/2022, with respect to the rejection(s) of claim(s) 18 and 20-21 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant states "… the top layer of the left micro lens array 30M shown in FIG. 8 of Urey, which the Office asserts corresponds to the "first top layer piece" recited in claim 18, is not disposed on both a first side and a second side of a boundary between the bottom layer of the middle micro lens array 30M shown in FIG. 8 of Urey, which the Office asserts corresponds to the "first bottom layer piece" recited in claim 18, and the bottom layer of the right micro lens array 30M shown in FIG. 8 of Urey, which the Office asserts corresponds to the "second bottom layer piece" recited in claim 18. For at least the reasons stated above, Applicant respectfully submits that Ng and Urey fail to teach a MV display panel wherein "the first top layer piece is disposed on both a first side and a second side of the boundary between the first bottom layer piece and the second bottom layer piece …". Examiner respectfully disagrees. Claim is the metes and bounds of the invention. The claim limitation of "the first top layer piece is disposed on both a first side and a second side of the boundary between the first bottom layer piece and the second bottom layer piece” is not examined as “the first top layer piece is disposed on both a left side and a right side of the boundary between the first bottom layer piece and the second bottom layer piece in a plan view”. With broadest reasonable interpretation, Urey teaches that (Fig. 8, [0049]) the first top layer piece (the top layer of the left 30M in Fig. 8, [0049]) is disposed on both a first side and a second side of the boundary (Fig. 8, the top layer of the left 30M is disposed on both a upper side and a left side of the boundary between the bottom layer of the middle 30M and the bottom layer of the right 30M as shown in Fig. 8) between the first bottom layer piece (the bottom layer of the middle 30M in Fig. 8, [0049]) and the second bottom layer piece (the bottom layer of the right 30M in Fig. 8, [0049]).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2018/0277032) in view of Watanabe (US 2015/0138484).
Regarding claim 10, Ng teaches a multi-view (MV) display panel (Fig. Fig. 1-9C, [0033-0087]) comprising: 
a flat panel display (FPD) (66 in Fig. 9C, [0084, 0086]) including a plurality of FPD pixels (the display pixels LS1-LS20 in Fig. 9C, [0084]); 
a plurality of lenses (lens L1-L20 of 64’ in Fig. 9C, [0084]) configured to image the FPD (66 in Fig. 9C, [0084]), wherein each of the plurality of FPD pixels(the display pixels LS1-LS20 in Fig. 9C, [0084]), when imaged through one of the plurality of lenses (64’ in Fig. 9C, [0084]), forms a beamlet (beamlet 14-1 to 14-20 in Fig. 9C, [0084], twenty beamlets 14-1-14-20 propagating in twenty different directions) that is emitted in a direction unique from other beamlets formed by other FPD pixels through said lens (Fig. 9C, [0084]); 
wherein said lens (lens L1-L20 of 64’ in Fig. 9C, [0084]) and the FPD pixels (the display pixels LS1-LS20 in Fig. 9C, [0084]) which, when imaged through said lens (lens L1-L20 of 64’ in Fig. 9C, [0084]), form beamlets (beamlet 14-1 to 14-20 in Fig. 9C, [0084]) emitted in different directions collectively configure an MV pixel (12z in Fig. 9C, [0084]).
Ng does not teach a bezel framing the FPD and the plurality of lenses; wherein the bezel is disposed at an outer perimeter of the MV display panel; wherein an outer perimeter of the plurality of lenses are aligned with an outer perimeter of the bezel such that peripheral areas of outer ones of the plurality of lenses overlap the bezel.
Watanabe teaches that a bezel (30/50/70A/70B in Fig. 2-15, Abs, [0058-0130]) framing a FPD (10 in Fig. 2-15) and the plurality of lenses (the lenses corresponding to 22/20 in Fig. 2-15); wherein the bezel (30/50/70A/70B in Fig. 2-15, Abs, [0058-0130]) is disposed at an outer perimeter (Fig. 2-15) of a display panel (Fig. 2-15); wherein an outer perimeter (Fig. 2-15) of the plurality of lenses (the lenses corresponding to 22/20 in Fig. 2-15) are aligned with (Fig. 2-15) an outer perimeter of the bezel (30/50/70A/70B in Fig. 2-15, Abs, [0058-0130]) such that peripheral areas of outer ones (Fig. 2-15) of the plurality of lenses overlap (Fig. 2-15) the bezel (30/50/70A/70B in Fig. 2-15, Abs, [0058-0130]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Watanabe for the system of Ng such that in the system of Ng, a bezel framing the FPD and the plurality of lenses; wherein the bezel is disposed at an outer perimeter of the MV display panel; wherein an outer perimeter of the plurality of lenses are aligned with an outer perimeter of the bezel such that peripheral areas of outer ones of the plurality of lenses overlap the bezel. The motivation is that a light-transmitting cover with a lens function can be fixed appropriately onto a display panel, it helps to make the frame area less sensible to the viewer's eye, and the light-transmitting cover/lens can also be held appropriately (Watanabe, [0032, 0138]).
Regarding claims 11 and 12, Ng teaches that the FPD pixels (the display pixels LS1-LS20 in Fig. 9C, [0084]) are arranged only in imaging areas (the areas corresponding to the display pixels LS1-LS20 in Fig. 9C) that are common (Fig. 9C) for all of the plurality of lenses (lens L1-L20 of 64’ in Fig. 9C, [0084]). Ng does not teach the following elements. 
Watanabe teaches the following elements (Fig. 24, Fig. 4, [0171]):
Watanabe teaches the following elements (Fig. 2-15):
(Claim 11) imaging areas (the area corresponding to RA in Fig. 2) do not overlap (Fig. 2-15) the bezel  (30/50/70A/70B in Fig. 2-15, Abs, [0058-0130]);
(Claim 12) the imaging areas (the area corresponding to RA in Fig. 2)  overlap central areas (Fig. 2-15) of the plurality of lenses  (the lenses corresponding to 22/20 in Fig. 2-15) that are less than the entire areas of the plurality of lenses (Fig. 2-15).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Watanabe for the system of Ng in view of Watanabe such that in the system of Ng in view of Watanabe, 
(Claim 11) the FPD pixels are arranged only in imaging areas that are common for all of the plurality of lenses, wherein the imaging areas do not overlap the bezel;
(Claim 12) the imaging areas overlap central areas of the plurality of lenses that are less than the entire areas of the plurality of lenses.
The motivation is that a light-transmitting cover with a lens function can be fixed appropriately onto a display panel, it helps to make the frame area less sensible to the viewer's eye, and the light-transmitting cover/lens can also be held appropriately (Watanabe, [0032, 0138]).

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2018/0277032) in view of Balogh (US 2003/0156077) and Levy (US 5351151).
Regarding claim 13, Ng teaches a multi-view (MV) display panel (Fig. Fig. 1-9C, [0033-0087]) comprising: 
a flat panel display (FPD) (66 in Fig. 9C, [0084, 0086]) including a plurality of FPD pixels (the display pixels LS1-LS20 in Fig. 9C, [0084]); 
a plurality of front lenses (64’ in Fig. 9C, [0084]) configured to image the FPD (66 in Fig. 9C, [0084]), wherein each of the plurality of FPD pixels(the display pixels LS1-LS20 in Fig. 9C, [0084]), when imaged through one of the plurality of front lenses (64’ in Fig. 9C, [0084]), forms a beamlet (beamlet 14-1 to 14-20 in Fig. 9C, [0084], twenty beamlets 14-1-14-20 propagating in twenty different directions) that is emitted in a direction unique from other beamlets formed by other FPD pixels through said front lens (Fig. 9C, [0084]); 
wherein said front lens (lens L1-L20 of 64’ in Fig. 9C, [0084]) and the FPD pixels (the display pixels LS1-LS20 in Fig. 9C, [0084]) which, when imaged through said front lens (lens L1-L20 of 64’ in Fig. 9C, [0084]), form beamlets (beamlet 14-1 to 14-20 in Fig. 9C, [0084]) emitted in different directions collectively configure an MV pixel (12z in Fig. 9C, [0084]).
Ng teaches that the flat panel display (FPD) (66 in Fig. 9C, [0084, 0086]) is a LCD panel ([0086]). Ng does not teach a plurality of backlights arranged to illuminate the plurality of front lenses, respectively; and a plurality of back lenses arranged between the FPD and the plurality of backlights and configured to couple light emitted from the plurality of backlights to the plurality of front lenses, respectively; wherein a convergence angle of one of the plurality of back lenses corresponds to a collection angle of an associated one of the plurality of front lenses.
Balogh teaches that (Fig. 3, 8 and 10) a plurality of backlights (the backlights corresponding to 70 in Fig. 3, 8 and 10, [0089, 0131-0132]) arranged behind a LCD panel (50 in Fig. 3 and 8, [0085, 0115]) to illuminate a plurality of front lenses (40 in Fig. 3 and 8, [0127]), respectively; and a plurality of back lenses (60 in Fig. 8, [0088, 0131]) arranged between the FPD (50 in Fig. 3 and 8, [0085, 0115]) and the plurality of backlights (the backlights corresponding to 70 in Fig. 3, 8 and 10, [0089, 0131-0132]) and configured to couple light emitted from the plurality of backlights to the plurality of front lenses, respectively (Fig. 3, 8 and 10, [0088, 0131]);
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Balogh for the system of Ng such that in the system of Ng, a plurality of backlights arranged to illuminate the plurality of front lenses, respectively; and a plurality of back lenses arranged between the FPD and the plurality of backlights and configured to couple light emitted from the plurality of backlights to the plurality of front lenses, respectively. The motivation is to provide a RGB colorful light source for the LCD with high resolution (Balogh, [0131, 0115, 0019]).
Ng already teaches that the plurality of front lenses (64’ in Fig. 9C, [0084]) configured to image the FPD (66 in Fig. 9C, [0084]), wherein each of the plurality of FPD pixels(the display pixels LS1-LS20 in Fig. 9C, [0084]), when imaged through one of the plurality of front lenses (64’ in Fig. 9C, [0084]), forms a beamlet (beamlet 14-1 to 14-20 in Fig. 9C, [0084], twenty beamlets 14-1-14-20 propagating in twenty different directions) that is emitted in a direction unique from other beamlets formed by other FPD pixels through said front lens (Fig. 9C, [0084]). Ng does not teach a convergence angle of one of the plurality of back lenses corresponds to a collection angle of an associated one of the plurality of front lenses.
Levy teaches a convergence angle (Fig. 1A and 7A, Col. 8 and 12) of one of a plurality of back lenses (the lens 1 in Fig. 1A, which is corresponding to the left lens in Fig. 7A, Col. 8) corresponds to a collection angle  (Fig. 1A and 7A, Col. 8 and 12) of an associated one of the plurality of front lenses (the lens 2 in Fig. 1A, which is corresponding to the right lens in Fig. 7A, Col. 8).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Levy for the system of Ng in view of Balogh such that in the system of Ng in view of Balogh, a convergence angle of one of the plurality of back lenses corresponds to a collection angle of an associated one of the plurality of front lenses. The motivation is to provide a compact and lightweight optical system (Levy, Col. 2, Lines 19-22).
Regarding claim 14, Ng does not teach the following elements. 
Balogh teaches the following elements:
(Claim 14) a plurality of backlights are an array of light emitting diodes (LEDs) (Fig. 10, [0131]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Balogh for the system of Ng in view of Balogh and Levy such that in the system of Ng in view of Balogh and Levy, 
(Claim 14) the plurality of backlights are an array of light emitting diodes (LEDs).
The motivation is to provide a RGB colorful light source for the LCD with high resolution (Balogh, [0131, 0115, 0019]).
Regarding claim 16, Ng teaches that the plurality of front lenses (lens L1-L20 of 64’ in Fig. 9C, [0084]) comprise projection optics (Fig. 9C, [0084-0085]). Ng does not teach the following elements. 
Levy teaches the following elements:
(Claim 16) the plurality of back lenses (Fig. 1A and 7A, Col. 8 and 12)  comprise condenser optics (Fig. 1A and 7A).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Levy for the system of Ng in view of Balogh and Levy such that in the system of Ng in view of Balogh and Levy, 
(Claim 16) the plurality of back lenses comprise condenser optics and the plurality of front lenses comprise projection optics.
The motivation is to provide a compact and lightweight optical system (Levy, Col. 2, Lines 19-22).

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2018/0277032) in view of Urey (US 2011/0001804).
Regarding claim 18, Ng teaches a multi-view (MV) display panel (Fig. Fig. 1-9C, [0033-0087]) comprising: 
a flat panel display (FPD) (66 in Fig. 9C, [0084, 0086]) including a plurality of FPD pixels (the display pixels LS1-LS20 in Fig. 9C, [0084]); 
a lens panel including a plurality of lenses (lens L1-L20 of 64’ in Fig. 9C, [0084]) configured to image the FPD (66 in Fig. 9C, [0084]), wherein each of the plurality of FPD pixels(the display pixels LS1-LS20 in Fig. 9C, [0084]), when imaged through one of the plurality of lenses (64’ in Fig. 9C, [0084]), forms a beamlet (beamlet 14-1 to 14-20 in Fig. 9C, [0084], twenty beamlets 14-1-14-20 propagating in twenty different directions) that is emitted in a direction unique from other beamlets formed by other FPD pixels through said lens (Fig. 9C, [0084]); 
wherein said lens (lens L1-L20 of 64’ in Fig. 9C, [0084]) and the FPD pixels (the display pixels LS1-LS20 in Fig. 9C, [0084]) which, when imaged through said lens (lens L1-L20 of 64’ in Fig. 9C, [0084]), form beamlets (beamlet 14-1 to 14-20 in Fig. 9C, [0084]) emitted in different directions collectively configure an MV pixel (12z in Fig. 9C, [0084]).
Ng does not teach that each of the plurality of lenses is formed of multiple lens elements that are layered including a top lens element and a bottom element; the lens panel includes a top layer including a plurality of the top lens elements and a lower layer including a plurality of the bottom lens elements; the top layer includes a first top layer piece and a second top layer piece, and the bottom layer includes a first bottom layer piece and a second bottom layer piece; and a boundary between the first top layer piece and the second top layer piece is not aligned with a boundary between the first bottom layer piece and the second bottom layer piece, and wherein the first top layer piece is disposed on both a first side and a second side of the boundary between the first bottom layer piece and the second bottom layer piece.
Urey teaches that (Fig. 8, [0049]) each of a plurality of lenses (Fig. 8, [0049]) is formed of multiple lens elements (three lenses for each beamlet emitted from each light source 13i in Fig. 8) that are layered (Fig. 8) including a top lens element (the top lens of the three lenses for each beamlet emitted from each light source 13i in Fig. 8) and a bottom element (the bottom lens of the three lenses for each beamlet emitted from each light source 13i in Fig. 8); the lens panel (Fig. 8, [0049]) includes a top layer (the top layer of three 30M in Fig. 8, [0049]) including a plurality of the top lens elements (the top lens of the three lenses for each beamlet emitted from each light source 13i in Fig. 8) and a lower layer (the bottom layer of three 30M in Fig. 8, [0049]) including a plurality of the bottom lens elements (the bottom lens of the three lenses for each beamlet emitted from each light source 13i in Fig. 8); the top layer (the top layer of three 30M in Fig. 8, [0049]) includes a first top layer piece (the top layer of the left 30M in Fig. 8, [0049]) and a second top layer piece (the top layer of the middle 30M in Fig. 8, [0049]), and the bottom layer (the bottom layer of three 30M in Fig. 8, [0049]) includes a first bottom layer piece (the bottom layer of the middle 30M in Fig. 8, [0049]) and a second bottom layer piece (the bottom layer of the right 30M in Fig. 8, [0049]); and a boundary (Fig. 8) between the first top layer piece  (the top layer of the left 30M in Fig. 8, [0049]) and the second top layer piece (the top layer of the middle 30M in Fig. 8, [0049]) is not aligned (Fig. 8) with a boundary (Fig. 8) between the first bottom layer piece (the bottom layer of the middle 30M in Fig. 8, [0049]) and the second bottom layer piece (the bottom layer of the right 30M in Fig. 8, [0049]), and wherein the first top layer piece (the top layer of the left 30M in Fig. 8, [0049]) is disposed on both a first side and a second side of the boundary (Fig. 8, the top layer of the left 30M is disposed on both a upper side and a left side of the boundary between the bottom layer of the middle 30M and the bottom layer of the right 30M as shown in Fig. 8) between the first bottom layer piece (the bottom layer of the middle 30M in Fig. 8, [0049]) and the second bottom layer piece (the bottom layer of the right 30M in Fig. 8, [0049]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Urey for the system of Ng such that in the system of Ng each of the plurality of lenses is formed of multiple lens elements that are layered including a top lens element and a bottom element; the lens panel includes a top layer including a plurality of the top lens elements and a lower layer including a plurality of the bottom lens elements; the top layer includes a first top layer piece and a second top layer piece, and the bottom layer includes a first bottom layer piece and a second bottom layer piece; a boundary between the first top layer piece and the second top layer piece is not aligned with a boundary between the first bottom layer piece and the second bottom layer piece, and wherein the first top layer piece is disposed on both a first side and a second side of the boundary between the first bottom layer piece and the second bottom layer piece. The motivation is to provide a superposition mode for a wide display with multiple individual groups of light sources and lens arrays (Urey, [0049]).

Regarding claim 21, Ng does not teach the following elements. 
Urey teaches the following elements (Fig. 8, [0049]):
(Claim 21) a shape of the top layer pieces (the top layer of three 30M in Fig. 8, [0049]) is different (Fig. 8, [0049]) from a shape of the bottom layer pieces (the bottom layer of three 30M in Fig. 8, [0049]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Urey for the system of Ng in view of Urey such that in the system of Ng in view of Urey, 
(Claim 21) a shape of the top layer pieces is different from a shape of the bottom layer pieces.
The motivation is to provide a superposition mode for a wide display with multiple individual groups of light sources and lens arrays (Urey, [0049]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Urey as applied to claim 18 above, and further in view of Shigeta (JP2636338B).
Regarding claim 20, Ng does not teach the following elements. 
Shigeta teaches the following elements (Fig. 1-3, Pages 1-3 of English Translation of JP2636338B):
(Claim 20) the lens panel (13 in Fig. 1-3) is assembled by fastening (Fig. 1-3) the top layer pieces (the top 14 in Fig. 1-3) to the bottom layer pieces (the bottom 14 in Fig. 1-3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Shigeta for the system of Ng in view of Urey such that in the system of Ng in view of Urey, 
(Claim 20) the lens panel is assembled by fastening the top layer pieces to the bottom layer pieces.
The motivation is to provide a lighting device that can reduce leakage light and display a high-luminance, high-quality transmitted image (Shigeta, Page 2, Paragraph 9, Page 3, the section of “Effect of the Invention”).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1-9, none of the prior art discloses or suggests that a multi-view (MV) display panel comprising: a flat panel display (FPD) including a plurality of FPD pixels; a plurality of lenses configured to image the FPD, wherein each of the plurality of FPD pixels, when imaged through one of the plurality of lenses, forms a beamlet that is emitted in a direction unique from other beamlets formed by other FPD pixels through said lens; wherein said lens and the FPD pixels which, when imaged through said lens, form beamlets emitted in different directions collectively configure an MV pixel; wherein each of the plurality of FPD pixels includes multiple sub-pixels; a diffuser arranged between the FPD and the plurality of lenses, wherein the diffuser is different from the FPD; wherein “a light block is configured to isolate a diffusion of the multiple sub-pixels of each FPD pixel from its neighboring FPD pixels, and the light block includes a plurality of portions that extend from the diffuser to the FPD” in combination with the other required elements of the claim.
The most relevant reference, Ng (US 2018/0277032) in view of Uehara (US 2008/0094700) only discloses a multi-view (MV) display panel comprising: a flat panel display (FPD) including a plurality of FPD pixels; a plurality of lenses configured to image the FPD, wherein each of the plurality of FPD pixels, when imaged through one of the plurality of lenses, forms a beamlet that is emitted in a direction unique from other beamlets formed by other FPD pixels through said lens; wherein said lens and the FPD pixels which, when imaged through said lens, form beamlets emitted in different directions collectively configure an MV pixel; wherein each of the plurality of FPD pixels includes multiple sub-pixels; a diffuser arranged between the FPD and the plurality of lenses, wherein the diffuser is different from the FPD; wherein a light block is configured to isolate a diffusion of the multiple sub-pixels of each FPD pixel from its neighboring FPD pixels. However, they don’t teach or suggest the combined limitations of “a light block is configured to isolate a diffusion of the multiple sub-pixels of each FPD pixel from its neighboring FPD pixels, and the light block includes a plurality of portions that extend from the diffuser to the FPD” in combination with the other required elements of the claim.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a multi-view (MV) display panel as set forth in claims 19.
Regarding claim 19, none of the prior art discloses or suggests a multi-view (MV) display panel recited in claim 18, wherein “a number of top layer pieces included in the top layer is different from a number of bottom layer pieces included in the bottom layer” in combination with the other required elements of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871